Citation Nr: 1217644	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-50 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Veteran testified at a videoconference hearing held in Des Moines, Iowa before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a back injury that he claims stems from a July 1967 explosion on the USS Forrestal.  At his October 2011 Board hearing, he related that he had been blown backwards down a hatch by the impact from two blasts and injured his back.  He stated that because there were people injured worse than he was, he did not bother going to sick bay for treatment.  The Veteran also testified that he did not mention any back problems at service discharge because his back was not bothering him at the time.  See hearing transcript (Tr.) at pages 3-5.  The Board has determined that additional development is required for the reasons discussed below.  

The Veteran's personnel records confirm that he was stationed aboard the USS Forrestal; his account of an explosion and fire is corroborated by an internet search of the incident.  As such, the Board will presume that the Veteran was there when the explosion occurred and that his description of the incident is credible. 

However service treatment records (STRs) show the Veteran made no specific back complaints during service, and none are documented.  At the time of a pre-induction examination for the Naval Reserve, conducted in May 1965, no pertinent abnormalities were noted.  A year later during his enlistment physical for a period of active duty beginning in May 1966, the Veteran noted a history of recurrent back pain, which was not considered disqualifying by military medical personnel.  The examination itself noted normal spine and other musculoskeletal examination.  The remaining service records show there were no other reports of lower back pain including at separation in April 1968.  The Board also finds it significant that a June 1968 examination for reaffiliation in the Naval Reserve found the Veteran's spine was normal and there was no report of recurrent back pain.  

It is also clear upon review of the record that the Veteran suffered a significant intervening injury to his back following his separation from service.  Private treatment records dated in July 1977, show the Veteran was hospitalized for back and left leg pain after the axle broke on his tractor and he rolled down a bank.  See Tr. at page 6.  The clinical impression was lumbar disc syndrome with radiculitis, left leg.  The Veteran underwent a hemi laminectomy L4-5 with release of nerve root and discectomy.  

That notwithstanding, the Veteran now contends that regardless of any intervening injury since service, he suffered an injury to his back during service which has continued to the present day.  In other words, he purports to have continued to have low back symptoms after the initial injury in-service and prior to the intervening injury.  As such, the Board finds that the claim must be remanded for an appropriate medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board stresses that, because the Veteran is competent to report the onset of a back pain in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he injured his back during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  That said, however, the Veteran's contentions regarding this symptom also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in July 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of his lumbar spine.  Document the attempts to obtain such records.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since July 2010. 

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Then, arrange for an appropriate VA examination to determine the nature, extent, and etiology of any lumbar spine disability that the Veteran may have.  A detailed history of any symptomatology before, during and after service should be obtained from the Veteran.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including X-rays, are to be performed, and the examiner should review the results of any testing prior to completing the report.  All findings should be reported in detail and complete diagnoses should be provided.  

a) The examiner is asked to provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current lumbar spine disability diagnosed on examination is consistent with the type of injury the Veteran has alleged, namely a blast/impact injury from a ship explosion, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  [Note: The in-service ship explosion has been verified.].  

b) In answering this question, the examiner should take into consideration the Veteran's statements regarding his back injury incurred during a July 1967 explosion, his assertions of back pain since service, and the intervening back injury and subsequent surgery in 1977.  The examiner should indicate what, if any, relationship the Veteran's intervening back injury in 1977 has to his current lumbar spine disability.  (The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his STRs.)  

c) Any opinion provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  

d) If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the October 2009 statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


